PER CURIAM:
This is an appeal from a judgment of the United States District Court for the Western District of New York, Curtin, J., dismissing on summary judgment plaintiffs’ Age Discrimination in Employment Act suit. Plaintiffs argue, inter alia, that the district court erred by requiring a showing that the early retirement incentive plan that they challenged discriminated in a non-fringe aspect of the employment relationship. We disagree. See Public Employees Retirement System of Ohio v. Betts, 492 U.S. 158, 109 S.Ct. 2854, 106 L.Ed.2d 134 (1989).
The judgment of the district court is affirmed substantially for the reasons set forth in Judge Curtin’s opinion. Cipriano v. Board of Education, 772 F.Supp. 1346 (W.D.N.Y.1991).